DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action made during the 26JUL2022 interview is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 15, and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0160401 to LEI.

Regarding Claim 1, LEI discloses a method for vehicle navigation processing of a vehicle within an environment, comprising: 
determining a failure condition associated with a navigation sensor of the vehicle is satisfied; scanning for one or more terminals within a predetermined vicinity of the vehicle via a low latency communication network; receiving positional data of the one or more terminals via the low latency communication network; receiving directional data of the one or more terminals relative to the vehicle; determining a first location of the vehicle relative to the one or more terminals based on the directional data; determining a second location of the vehicle relative to the environment based on the positional data and the first location (Navigation system 10 of host vehicle 12 employs transceiver 20 to communicate with transceiver 24 of neighboring vehicle 22 when GPS receiver 14 is unable to provide information indicative of the location of host vehicle 12. The communications include transceiver 20 of host vehicle 12 (“host transceiver 20”) requesting transceiver 24 of neighboring vehicle 22 (“neighboring transceiver 24”) to transmit the location of neighboring vehicle 22 to host transceiver 20. Neighboring transceiver 24 responds by transmitting the location of neighboring vehicle 22 to host transceiver 20. Controller 16 receives the location of neighboring vehicle 22 from host transceiver 20. Controller 16 detects the general location of host vehicle 12 as being the obtained location of neighboring vehicle 22. Controller 16 detects the general location of host vehicle 12 being the location of neighboring vehicle 22 as the host vehicle and the neighboring vehicle are within the vicinity of one another. Controller 16 analyzes the communication signal transmission time between transceivers 20 and 24 to detect a distance between host vehicle 12 and neighboring vehicle 22. Controller 16 uses the detected distance to further specify the detected general location of host vehicle 12. [¶ 0028] . The Examiner notes that: 1) per e.g., PP 0036, 0038, 0042, and 0069 of the present Specification, “directional data” includes “range” (interpreted as distance); and 2) LEI discloses no limitation as to the number of repetitions/iterations the location method can be repeated.); 
periodically evaluating a condition of the navigation sensor of the vehicle to determine whether the failure condition remains satisfied; terminating communication with the one or more terminals via the communication network in response to determining the failure condition is not satisfied (The controller is further configured to control the transceiver to communicate with the neighboring vehicle to obtain the location of the neighboring vehicle while the GPS receiver is unable to obtain the information indicative of the location of the host vehicle from the remote source. [¶ 0005]); and
receiving positional data of the vehicle from the navigation sensor of the vehicle (GPS receiver 14 communicates with a remote global navigation satellite system (GNSS) or the like to obtain information indicative of the location of vehicle 12 from the GNSS. Controller 16 detects the location of vehicle 12 from the information obtained by GPS receiver 14 indicative of the location of vehicle 12. [¶ 0019]. The Examiner notes MPEP 2111.01 PLAIN MEANING which recites (in part) “the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps”

Regarding Claim 6, LEI discloses the method of claim 1.
LEI further discloses: 
periodically reevaluating the condition of the navigation sensor of the vehicle, while continuing to receive the positional data of the vehicle from the navigation sensor, to determine whether the failure condition returns (The controller is further configured to control the transceiver to communicate with the neighboring vehicle to obtain the location of the neighboring vehicle while the GPS receiver is unable to obtain the information indicative of the location of the host vehicle from the remote source. [¶ 0005]. The Examiner notes that LEI discloses no limitation as to the number of repetitions/iterations the positional data can be received or the location method repeated.)

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 1 with a LEI further disclosing Across-vehicle navigation system of a vehicle, comprising: a navigation sensor; at least one processor; and at least one non-transitory computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (Referring now to FIG. 1, a block diagram of a navigation system 10 of a vehicle, such as a vehicle 12, is shown. Navigation system 10 includes a global positioning system (GPS) receiver 14, a controller 16, a driver vehicle interface 18, and a transceiver 20. Transceiver 20 is for vehicle-to-vehicle (V2V) communications. Transceiver 20 may employ Dedicated Short Range Communication (DSRC) technology. Transceiver 20 may be referred to herein as “DSRC transceiver” 20. [¶ 0018]. The Examiner notes that a fully functioning system including a controller as disclosed by LEI would obviously and necessarily require a means for storing instructions.)  

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 1. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 1.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 12, 14, and 20 rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of U.S. Patent Publication 2021/0354722 to KIM.
Regarding Claim 2, LEI discloses the method of claim 1.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KIM teaches further comprising: 
transmitting the positional data and the directional data to a cloud node such that the first location and the second location of the vehicle are determined at the cloud node remote from the vehicle (FIG. 1 illustrates an example of a basic operation of an autonomous vehicle and a 5G network in a 5G communication system. [¶ 0037] The autonomous vehicle transmits specific information to the 5G network (S1). [¶ 0038] … The specific information may include autonomous driving related information. [¶ 0039] … The autonomous driving related information may be information directly related to driving control of the vehicle.  For example, the autonomous driving related information may include at least one of object data indicating an object at a periphery of the vehicle, map data, vehicle status data, vehicle location data, and driving plan data.[¶ 0040] … the autonomous vehicle may receive service information … through a server connected to the 5G network to provide a service related to autonomous driving. [¶ 0045] … user terminal may be a terminal, for example, a smart phone in which a user may carry and that may transmit location information and that may transmit and receive a signal to and from a vehicle and/or an external device (or server) through a communication network. … the user terminal may be an In-Vehicle Infotainment (IVI) system of the vehicle illustrated in FIG. 13. [¶ 0095] … At least one of an autonomous vehicle, a user terminal, and a server of the present invention may be connected to or fused with an Artificial Intelligence (AI) module, a drone (Unmanned Aerial Vehicle (UAV)) [¶ 0096] … The V2X communication unit 430 is configured to perform wireless communication between a vehicle and a server (that is, vehicle to infra (V2I) communication), wireless communication between a vehicle and a nearby vehicle (that is, vehicle to vehicle (V2V) communication), or wireless communication between a vehicle and a pedestrian (that is, vehicle to pedestrian (V2P) communication). [¶ 0188] … The vehicle information transmission module transmits current position (starting point), destination, and driving route information of the vehicle to the server 2000. … The vehicle information transmission module may transmit vehicle driving information and vehicle status information to the server 2000. [¶ 0266] … Referring to FIGS. 19 and 20, the server 2000 may determine a current position and a vehicle state of the vehicle 100 based on vehicle driving information and vehicle status information received in real time from the vehicle 100.  The server 2000 may monitor in real time whether the vehicle 100 enters a private road section based on GPS coordinates received from the vehicle 100 (S191). [¶ 0304] … Referring to FIG. 22, the server 2000 monitors in real time a driving situation of the vehicle 100 based on vehicle driving information and vehicle status information received in real time from the vehicle 100 (S221).  For example, the server 2000 may analyze vehicle driving information and vehicle status information received from the vehicle 100 to monitor in real time a driving situation of the present vehicle. [¶ 0314] … The server 2000 checks a driving speed of vehicles around the present vehicle and a distance between vehicles in a current lane of the present vehicle when the present vehicle changes a lane and a destination lane in which the present vehicle is to enter.  The server 2000 checks a traffic volume of each lane and a distance between vehicles when the vehicle enters/exits a toll gate.  When a speed of the present vehicle is changed, the server 2000 checks a traffic volume around the present vehicle. [¶ 0315] … When a change in a driving situation of the present vehicle is attempted, the server 2000 deduces a lane change possibility of the present vehicle based on a distance between vehicles, a driving speed of the vehicle, and a traffic volume (S223).  The server 2000 determines whether the present vehicle may directly enter a destination lane or whether a lane change to the destination lane requires negotiating with the other vehicle based on a distance between the present vehicle and other vehicle in a destination lane (S224). [¶ 0316])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI with that of KIM for advantage where a 5G network may include a server or a module for performing the autonomous driving related remote control. (KIM: ¶ 0043)

Regarding Claim 3, the combination of LEI and KIM teaches the method of claim 2.
KIM further teaches: 
receiving a cloud response from the cloud node, the cloud response comprising the second location of the vehicle relative to the environment (FIG. 1 illustrates an example of a basic operation of an autonomous vehicle and a 5G network in a 5G communication system. [¶ 0037] The autonomous vehicle transmits specific information to the 5G network (S1). [¶ 0038] … The specific information may include autonomous driving related information. [¶ 0039] … The autonomous driving related information may be information directly related to driving control of the vehicle.  For example, the autonomous driving related information may include at least one of object data indicating an object at a periphery of the vehicle, map data, vehicle status data, vehicle location data, and driving plan data.[¶ 0040] … the autonomous vehicle may receive service information … through a server connected to the 5G network to provide a service related to autonomous driving. [¶ 0045] … user terminal may be a terminal, for example, a smart phone in which a user may carry and that may transmit location information and that may transmit and receive a signal to and from a vehicle and/or an external device (or server) through a communication network. … the user terminal may be an In-Vehicle Infotainment (IVI) system of the vehicle illustrated in FIG. 13. [¶ 0095] … At least one of an autonomous vehicle, a user terminal, and a server of the present invention may be connected to or fused with an Artificial Intelligence (AI) module, a drone (Unmanned Aerial Vehicle (UAV)) [¶ 0096] … The V2X communication unit 430 is configured to perform wireless communication between a vehicle and a server (that is, vehicle to infra (V2I) communication), wireless communication between a vehicle and a nearby vehicle (that is, vehicle to vehicle (V2V) communication), or wireless communication between a vehicle and a pedestrian (that is, vehicle to pedestrian (V2P) communication). [¶ 0188] … The vehicle information transmission module transmits current position (starting point), destination, and driving route information of the vehicle to the server 2000. … The vehicle information transmission module may transmit vehicle driving information and vehicle status information to the server 2000. [¶ 0266] … Referring to FIGS. 19 and 20, the server 2000 may determine a current position and a vehicle state of the vehicle 100 based on vehicle driving information and vehicle status information received in real time from the vehicle 100.  The server 2000 may monitor in real time whether the vehicle 100 enters a private road section based on GPS coordinates received from the vehicle 100 (S191). [¶ 0304] … Referring to FIG. 22, the server 2000 monitors in real time a driving situation of the vehicle 100 based on vehicle driving information and vehicle status information received in real time from the vehicle 100 (S221).  For example, the server 2000 may analyze vehicle driving information and vehicle status information received from the vehicle 100 to monitor in real time a driving situation of the present vehicle. [¶ 0314] … The server 2000 checks a driving speed of vehicles around the present vehicle and a distance between vehicles in a current lane of the present vehicle when the present vehicle changes a lane and a destination lane in which the present vehicle is to enter.  The server 2000 checks a traffic volume of each lane and a distance between vehicles when the vehicle enters/exits a toll gate.  When a speed of the present vehicle is changed, the server 2000 checks a traffic volume around the present vehicle. [¶ 0315] … When a change in a driving situation of the present vehicle is attempted, the server 2000 deduces a lane change possibility of the present vehicle based on a distance between vehicles, a driving speed of the vehicle, and a traffic volume (S223).  The server 2000 determines whether the present vehicle may directly enter a destination lane or whether a lane change to the destination lane requires negotiating with the other vehicle based on a distance between the present vehicle and other vehicle in a destination lane (S224). [¶ 0316])

Motivation to combine the teaching of LEI with that of KIM given in Claim 2 above.

Regarding Claim 7, LEI discloses the method of claim 1.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KIM teaches: 
wherein the directional data of the one or more terminals relative to the vehicle are received via a radar sensor of the vehicle (The object detection device 300 may include a camera 310, a radar 320, a lidar 330, an ultrasonic sensor 340, an infrared sensor 350, and a processor 370. [¶ 0163])

Motivation to combine the teaching of LEI with that of KIM given in Claim 2 above.

Regarding Claim 12, LEI discloses the method of claim 1.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KIM teaches:
wherein prior to scanning for one or more terminals via the low latency communication network, the method further comprises: 
determining a failure condition associated with a navigation sensor of the vehicle is satisfied, wherein the failure condition of the navigation sensor is satisfied when a global navigation satellite systems (GNSS) signal strength of the navigation sensor is below a threshold (vehicle A 880 and/or vehicle B 890 may access GNSS measurements (such as pseudorange measurements, Doppler measurements and satellite IDs) and/or locations determined at least in part using GNSS as provided by mobile device 800 as a fallback in case GNSS receiver 1070 fails or provides less than a threshold level of location accuracy. [¶ 0072]. The Examiner notes that “determining a failure condition” is interpreted as met based on a signal being below a threshold, and that no specific/further action is claimed/required (e.g., explicitly storing or transmitting the determination per se.))

Motivation to combine the teaching of LEI with that of KIM given in Claim 2 above.

Regarding Claim 14, LEI discloses the method of claim 1.
While LEI discloses a mobile vehicle (Referring now to FIG. 1, a block diagram of a navigation system 10 of a vehicle, such as a vehicle 12, is shown. [¶ 0018]), LEI does not explicitly disclose, or is not relied on to disclose a ground station. 
However in the same field of endeavor, KIM teaches:
wherein the one or more terminals include one or more of: 
a mobile vehicle and a ground station (Referring to FIG. 14, V2X communication includes communication between vehicle and all entities such as Vehicle-to-Vehicle (V2V) indicating communication between vehicles, Vehicle to Infrastructure (V2I) indicating communication between a vehicle and an eNB or a Road Side Unit (RSU), vehicle-to-pedestrian (V2P) indicating communication between a vehicle and a user equipment (UE) carried by an individual (pedestrian, bicyclist, vehicle driver, or passenger), and vehicle-to-network (V2N). V2X communication may represent the same meaning as that of a V2X side link or NR V2X or may represent a more broad meaning including a V2X side link or NR V2X. [¶ 0237])

Motivation to combine the teaching of LEI with that of KIM given in Claim 2 above.

Regarding Claim 20, LEI discloses the method of claim 19.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KIM teaches: 
wherein the directional data of the plurality of terminals is received from: 
a radar sensor of the vehicle, or radar systems of the plurality of terminals in response to the radar sensor of the vehicle satisfying a failure condition (The object detection device 300 may include a camera 310, a radar 320, a lidar 330, an ultrasonic sensor 340, an infrared sensor 350, and a processor 370. [¶ 0163])

Motivation to combine the teaching of LEI with that of KIM given in Claim 2 above.

Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over LEI and KIM in view of U.S. Patent Publication 2021/0362733 to YOON et al. (hereinafter “YOON”).

Regarding Claim 8, the combination of LEI and KIM teaches the method of claim 7.
While the combination of LEI and KIM does not explicitly teach, or is not relied on to teach, in the same field of endeavor, YOON teaches further comprising: 
determining a failure state associated with the radar sensor of the vehicle is satisfied; and receiving directional data of the one or more terminals relative to the vehicle via a radar system of the one or more terminals (upon determining that a range sensor among the plurality of sensors has failed, the processor may acquire range data from … another vehicle through the communication device. [¶ 0010] … The processor 170 may receive location information of another vehicle transmitting information.  For example, the processor 170 may receive coordinate information and direction information of the other vehicle transmitting information.  The processor 170 may further receive information about the location of the other vehicle transmitting information relative to the vehicle 100. [0072] … When the radar and the lidar fail, the processor 170 may adjust the field of view (FOV) of the camera. [¶ 0156] … when the camera and the radar fail, it is impossible to recognize traffic sign information (e.g. a speed limit), and thus reception of data from an external device is required. [¶ 0158]. The Examiner notes that receiving directional data is interpreted as being independent to the radar sensor operability, i.e., receiving directional data from (another) terminal is not necessarily “based on” a determination of a radar sensor failure.)

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI and KIM with that of YOON for advantage to provide an electronic device for a vehicle for preparing for the occurrence of failure in at least one of a plurality of sensors. (YOON: ¶ 0005)

Regarding Claim 17, the features of Claim 17 are essentially the same as Claims 7 and 8 combined with the cross-vehicle navigation system of claim 15 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claims 7 and 8.

Claims 9 – 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over LEI, KIM, and YOON in view of U.S. Patent Publication 2021/0125009 to LEE et al. (hereinafter “LEE”).

Regarding Claim 9, the combination of LEI, KIM, and YOON teaches the method of claim 8.
While the combination of LEI, KIM, and YOON does not explicitly teach, or is not relied on to teach, in the same field of endeavor, LEE teaches further comprising:  
periodically evaluating a state of the radar sensor of the vehicle to determine whether the failure state remains satisfied (FIG. 3 discloses a configuration of an automotive sensor integration module 100 according to an exemplary embodiment of the present invention. [0052] … With reference to FIG. 3, the automotive sensor integration module 100 may include an optical camera 11, an infrared camera 12, a radar 13, a lidar 14, an interface unit 20, and a signal processing unit 30. [¶ 0053] … Referring to FIGS. 2 and 3, the automotive sensor integration module 100 according to an exemplary embodiment of the present invention may include an infrared camera 12, an optical camera 11, a lidar 14, and a radar 13 as a sensor to identify an object outside a vehicle. [¶ 0045] … With reference to FIG. 4, the signal processing unit 30 may include a malfunction detection unit 31. [¶ 0067] … The malfunction detection unit 31 may check whether the third detection data R_s is input to the malfunction detection unit 31 for every sensing period of the radar 13 to determine whether the radar 13 malfunctions or fails. [¶ 0072])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI, KIM, and YOON with that of LEE for advantage of a plurality of devices and sensors for detecting objects outside a vehicle to acquire safety information related to vehicle driving. (LEE: ¶ 0032)

Regarding Claim 10, the combination of LEI, KIM, YOON, and LEE teaches the method of claim 9.
YOON further teaches further comprising:  
terminating receipt of directional data from the one or more terminals via the low latency communication network in response to determining the failure state is not satisfied; and 
receiving directional data of the one or more terminals from the radar sensor of the vehicle (The processor 170 may receive location information of another vehicle transmitting information.  For example, the processor 170 may receive coordinate information and direction information of the other vehicle transmitting information. [¶ 0072]. The Examiner notes that: 1) receiving directional data is interpreted as being independent to terminating receipt of directional data, i.e., receiving directional data from (another) terminal is not necessarily “based on” a determination of a terminating receipt of directional data; and 2) while no recitation of “terminating” (or similar) is found in the present Specification, it is ambiguous as to whether receipt is in reference to the mere reception of directional data (which no support is found e.g., to control transmission of the one or more terminals) – OR – to, e.g., actual/internal processing of the directional data by the vehicle (also which no support is found.)

Motivation to combine the teaching of LEI and KIM with that of YOON given in Claim 8 above.

Regarding Claim 11, the combination of LEI, KIM, YOON, and LEE teaches the method of claim 9.
LEE teaches further comprising:  
periodically reevaluating the state of the radar sensor of the vehicle (FIG. 3 discloses a configuration of an automotive sensor integration module 100 according to an exemplary embodiment of the present invention. [0052] … With reference to FIG. 3, the automotive sensor integration module 100 may include an optical camera 11, an infrared camera 12, a radar 13, a lidar 14, an interface unit 20, and a signal processing unit 30. [¶ 0053] … Referring to FIGS. 2 and 3, the automotive sensor integration module 100 according to an exemplary embodiment of the present invention may include an infrared camera 12, an optical camera 11, a lidar 14, and a radar 13 as a sensor to identify an object outside a vehicle. [¶ 0045] … With reference to FIG. 4, the signal processing unit 30 may include a malfunction detection unit 31. [¶ 0067] … The malfunction detection unit 31 may check whether the third detection data R_s is input to the malfunction detection unit 31 for every sensing period of the radar 13 to determine whether the radar 13 malfunctions or fails. [¶ 0072].

Motivation to combine the teaching of LEI, KIM, and YOON with that of LEE given in Claim 9 above.

Regarding Claim 18, the features of Claim 18 are essentially the same as Claims 9 and 10 combined with the cross-vehicle navigation system of claim 15 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claims 9 and 10.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over LEI in view of U.S. Patent Publication 2021/0221332 to LIU et al. (hereinafter “LIU”).

Regarding Claim 13, LEI discloses the method of claim 1.
While LEI does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor LIU teaches further comprising: 
performing a navigation control process in response to determining the second location of the vehicle relative to the environment (the state of the vehicle may be defined using one or more of the following aspects: position, velocity, acceleration, availability of human operator, traffic conditions, and the driving environment. [¶ 0026] … based on the geolocation information, the remote monitor server selects a nearest service station or exit (if the vehicle is on a highway), and navigates the vehicle to safely exit its current environment. In other embodiments, operation personnel are also informed of the EHRs being currently undertaken. [¶ 0037])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LEI with that of LIU for advantage of a security architecture for a real-time remote vehicular monitoring system. (LIU: ¶ 0022)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644